Case: 4:17-cv-02455-CDP Doc. #: 156 Filed: 05/06/19 Page: 1 of 12 PageID #: 3905



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION


   MALEEHA AHMAD, et al.,               )
                                        )
         Plaintiffs,                    ) Case No. 4:17-cv-2455-CDP
                                        )
   v.                                   )
                                        )
   CITY OF ST. LOUIS,                   )
                                        )
         Defendant.                     )

    REPLY TO PLAINTIFFS' MEMORANDUM IN OPPOSITION TO MOTION TO
                       DISSOLVE AND DISMISS

         Plaintiffs have succinctly responded [doc. 154) to the

   defendant City's motion to dissolve the preliminary

   injunction and to dismiss the action for injunctive relief

   [doc. 126].     The gist of plaintiffs' position is that

   disposition of the motion should await trial on the merits.

   Plaintiffs also assert that they have not finished

   marshaling their evidence in the case, that the video and

   audio evidence submitted with the motion is wanting, and

   that in any case depositions of the City under F.R.Civ.P.

   30(b)(6) and of the then acting police commissioner support

   their position.

         The City appreciates that the Court permitted its

   opening memorandum to greatly exceed the standard length

   under local rule, so the City will endeavor to match

   plaintiffs' succinctness in this reply.
Case: 4:17-cv-02455-CDP Doc. #: 156 Filed: 05/06/19 Page: 2 of 12 PageID #: 3906



         1.    At the outset, the City would clarify the record

   in two respects. First, plaintiffs criticize the City's

   delay in filing its motion to dissolve and dismiss, arguing

   that the proximity of the trial date militates against

   expeditious consideration of the motion.           This action was

   filed on October 12, 2017, and the preliminary injunction

   was entered on November 15, 2017.          The original case

   management order [doc. 81] was entered in May, 2018, at

   which time the parties were referred to ADR.            In July, the

   parties jointly sought a revision of the CMO, pointing to

   "diligent" negotiations.        The second amended complaint was

   not filed until September, and the first request for

   production of documents was served by plaintiffs in

   October.    Discovery commenced in earnest in December.            The

   motion to dissolve and dismiss was filed in April, prompted

   by the extensive additional information that included video

   and audio records not available at the time of the

   preliminary injunction hearing, and by the undisputed

   reality that the circumstances of the fall of 2017 have not

   been repeated.

         Second, the City's opening memorandum was incomplete

   in its discussion of the events of the night of September

   17, 2017, which led to plaintiffs' claimed "maelstrom" of

   constitutional violations.        The hearing testimony of some


                                       2
Case: 4:17-cv-02455-CDP Doc. #: 156 Filed: 05/06/19 Page: 3 of 12 PageID #: 3907



   witnesses (particularly Lt. Sachs) could have left the

   impression that no unlawful, violent acts had been

   perpetrated by any crowd after 8:30 p.m.           While it is quite

   true that no vandalism was documented after that time, and

   it is also true that there was no violent conduct at the

   precise time when the police closed in at Tucker and

   Washington, the record clearly shows that within the hour

   before the mass arrests, the crowd had been disorderly and

   assaulted police officers with missiles at Tucker and

   Locust.    The crowd that was arrested at Tucker and

   Washington had migrated from Tucker and Locust in the time

   it took the police to assemble in sufficient numbers to

   make the arrests.      Thus, the unlawful assembly that was

   declared shortly before the mass arrest was the result not

   just of violent behavior prior to 8:30 p.m., but was a

   direct result of violent behavior at Tucker and Locust

   around 11:00 p.m.      See Exhibit A filed herewith (Leyshock

   depo.), pp. 50-51; Motion to Dissolve, Ex. G (audio).

         2.    Procedurally, defendant's motion is raised under

   F.R.Civ.P. 12(h)(3), not 12(b)(1), and in light of the

   flexible standard applicable under Rule 60(b) when pattern

   or practice claims have led to federal injunctive relief

   for an extended period.       Cf. Petties v. District of

   Columbia, 662 F.3d 564 (D.C.Cir. 2011).           Defendant's


                                       3
Case: 4:17-cv-02455-CDP Doc. #: 156 Filed: 05/06/19 Page: 4 of 12 PageID #: 3908



   motion, premised on jurisdictional grounds, can be resolved

   on the record as it now stands, with the Court free to

   resolve factual disputes as necessary.           E.g., McElmurray v.

   Consol. Govt. of Augusta-Richmond County, 501 F.3d 1244

   (11th Cir. 2007); Brown v. Medtronic, Inc., 619 F.Supp.2d

   646 (D.Minn.), aff'd, 628 F.3d 451 (8th Cir. 2010).              Of

   course, the Court can choose to grant an evidentiary

   hearing, but it certainly is not essential, compare Davis

   v. Anthony, 886 F.3d 674 (8th Cir. 2018)(applying Rule

   12(b)(1)) with McCann v. Geo. W. Newman Irrev. Trust, 458

   F.3d 281 (3rd Cir. 2006), and defendant submits that delay

   in disposition of the motion is not warranted.

         3.    Plaintiffs simply disregard the standing issue

   and the dictates of F.R.Civ.P. 12(h)(3).

         Plaintiffs misread Steel Co. v. Citizens for a Better

   Environment, 523 U.S. 83 (1998).         In that case, the Court

   clearly held that the threshold question in any federal

   case is whether the plaintiff has standing, which is a

   jurisdictional question as well as an aspect of

   justiciability.      The burden of showing the existence of the

   federal jurisdictional "triad" of injury in fact,

   causation, and redressability rests on the plaintiff.

   Thus, while the existence of a cause of action is not

   jurisdictional, the plaintiff's standing to assert a claim


                                       4
Case: 4:17-cv-02455-CDP Doc. #: 156 Filed: 05/06/19 Page: 5 of 12 PageID #: 3909



   most definitely is.       It is especially noteworthy that, in

   the course of its analysis in Steel Co., the Supreme Court

   repeatedly cites City of Los Angeles v. Lyons and O'Shea v.

   Littleton, in support of its conclusion that the plaintiffs

   in Steel Co. lacked standing. 523 U.S. at 109.

         To be sure, Steel Co. rejects any equation between

   failure to state a claim and failure of jurisdiction, but

   the City's position in the case at bar is that plaintiffs

   have wholly failed to demonstrate standing to seek the

   equitable relief they demand.           Since standing is intrinsic

   to a federal court's subject matter jurisdiction, this

   Court is obliged to confront it whenever raised and to

   dismiss when standing is not shown.           See also Ashcroft v.

   Mattis, 431 U.S. 171 (1977); Golden v. Zwickler, 394 U.S.

   108 (1969); Ananiev v. Freitas, 37 F.Supp.3d 297 (D.D.C.

   2014)(fear of future Fourth Amendment violations did not

   establish justiciable controversy).

         3.    Given that the City's ordinances at issue are

   facially valid, plaintiffs have failed to carry their

   burden of showing the existence of a justiciable case or

   controversy.

         The question of plaintiffs' standing with regard to

   the unlawful assembly and impeding traffic ordinances is

   more complex than that pertaining to the use of mace, but


                                       5
Case: 4:17-cv-02455-CDP Doc. #: 156 Filed: 05/06/19 Page: 6 of 12 PageID #: 3910



   in the final analysis, plaintiffs lack standing on that

   question as well.

         The Court's conclusion that the plaintiffs have

   standing to attack the validity of the ordinances would be

   correct, if the ordinances were facially invalid.             However,

   they are not. See Agnew v. District of Columbia, 2019 U.S.

   App. LEXIS 10060 (D.C.Cir. 2019)(ordinance penalizing

   impeding or "incommoding" pedestrian or vehicular traffic

   was constitutional).       In addition, the question of the

   constitutional validity of a penal ordinance will be

   assessed on the basis of the ordinance "as applied" to the

   plaintiff, before reaching an issue of overbreadth.              See

   Renne v. Geary, 501 U.S. 312, 324 (1991).           Here, the

   plaintiffs lack standing to attack the ordinances "as

   applied," because they have not suffered a redressable

   injury as a result of the application of either City

   ordinance.

         This Court has already concluded in substance that

   plaintiff Ahmad violated City Code §17.16.275 by standing

   in the middle of Tucker Boulevard blocking a police bus.

   Memorandum and Order [doc. 57] at 3, 43. There can be no

   question that the ordinance lawfully applies to her

   conduct.     That being so, her challenge to the unlawful

   assembly ordinance is a moot question, as she was never


                                       6
Case: 4:17-cv-02455-CDP Doc. #: 156 Filed: 05/06/19 Page: 7 of 12 PageID #: 3911



   subjected to enforcement of that ordinance.            Furthermore,

   at no point has plaintiff Ahmad testified to any intention

   to violate either ordinance in the future. See Motion to

   Dissolve, Ex. L (Ahmad depo., doc. 126-12), pp. 33-35.

         Similarly, plaintiff Mobley's complaint is the

   unlawful search and seizure of his cell phone.            Assuming

   the truth of his claim--and skepticism is counseled by his

   bitter bias against police, Mobley depo. [doc. 126-13], p.

   57, and his preposterous testimony about "children" which

   drew the Court's notice at the preliminary injunction

   hearing, I Tr.Prel.Inj. [doc. 62] 161-62--neither ordinance

   at issue purports to regulate citizen recordings of police

   activity, and the City's express policies recognize a right

   to do so, even though the right is not clearly established

   as a matter of constitutional law. See Colten v.

   Kentucky, 407 U.S. 104, 109 (1972):                  "[Colten] had

   no constitutional right to observe the issuance of

   a traffic ticket or to engage the issuing officer

   in conversation at that time. The State has a

   legitimate interest in enforcing its traffic laws

   and its officers were entitled to enforce them free

   from possible interference or interruption from



                                       7
Case: 4:17-cv-02455-CDP Doc. #: 156 Filed: 05/06/19 Page: 8 of 12 PageID #: 3912



   bystanders, even those claiming a third-party

   interest in the transaction."

         In any event, there is no evidence that plaintiff

   Mobley intends to impede traffic or engage in violation of

   the unlawful assembly statute or ordinance in the future.

   Motion to Dissolve, Ex. M (Mobley depo., doc. 126-13), pp.

   25, 41, 43, 60-61.      His claim for relief is entirely

   hypothetical.

         Finally, plaintiff Lewczuk testified unequivocally

   that she has never engaged in any protest, peaceful or

   violent, but rather attends protests only to observe police

   conduct.    She testified that she obeys all police orders to

   move out of the right of way or to disperse, and she did

   not testify to any intention to engage in conduct in the

   future to which the City's ordinances will apply.             In sum,

   the relief she claims will not address any concrete

   individual interest.       Motion to Dissolve, Ex. N (Lewczuk

   depo., doc. 126-14), pp. 129-32, 151.

         Finally, it is clear that plaintiffs' complaints

   concerning enforcement of the unlawful assembly and

   impeding traffic ordinances are fundamentally the same as

   their claims regarding the police use of mace:            the police

   have a practice of giving vague or confusing dispersal

   orders and not allowing enough time to comply, just as they

                                       8
Case: 4:17-cv-02455-CDP Doc. #: 156 Filed: 05/06/19 Page: 9 of 12 PageID #: 3913



   have applied mace without warning.          Once again, these

   claims rest on hypothetical future scenarios.            There is and

   can be no evidence that the City will in the future apply

   its ordinances to protest gatherings that do not involve

   violations of law by force or violence, and do not occupy

   the public right of way and remain for extended periods.

         In the case at bar, it is undisputed that the police

   declared unlawful assemblies only after violent behavior by

   protesters at Tucker and Clark, at the Mayor's home, and at

   Tucker and Locust.      They gave repeated dispersal orders.

   To "disperse" is a term of common understanding and is far

   less vague than the term "incommode."          As Bernini v. City

   of St. Paul, 665 F.3d 997, 1003 (8th Cir. 2012), makes

   clear, the crux of probable cause to arrest members of a

   crowd is a reasonable belief that the members are acting

   unlawfully as a unit.       By a parity of reasoning, an

   assembly has "dispersed" when its members go their separate

   ways and the group ceases to act as a unit.            Plaintiffs

   would have this Court try to write a police procedural

   manual governing what "disperse" means under any and all

   circumstances.     The Court wisely refrained from doing so in

   its preliminary injunction, and the Court should now

   recognize that it is impossible.         Plaintiffs' demands for

   relief by judicial composition of a dispersal script for


                                       9
Case: 4:17-cv-02455-CDP Doc. #: 156 Filed: 05/06/19 Page: 10 of 12 PageID #: 3914



   City police in potential riot situations is in the same

   category as the demand in Lyons for a judicial protocol to

   govern use of chokeholds.

          The only ground of distinction between plaintiffs'

   claims and those proffered in O'Shea and Lyons is the

   allegation of a City "custom," or pattern and practice of

   unconstitutionally enforcing its ordinances.            While this

   allegation injects merits issues into the standing

   analysis, it is nevertheless apparent from the record that

   plaintiffs' claims are indistinguishable from those

   asserted in Rizzo v. Goode, 423 U.S. 362 (1976), and seek

   to utilize the Court's equitable jurisdiction to define how

   officers in the field must enforce valid ordinances.              The

   record in this case shows at most a disconnected series of

   incidents in which some City officers deployed mace in a

   manner inconsistent with the City's express policies.

   Similarly, the record shows that unlawful assemblies were

   declared after rock- and bottle-throwing incidents on

   September 15, during the assault on the Mayor's home that

   evening, and after vandalism and assaults on police during

   the night of September 17.

          Leaving aside the question of whether the Constitution

   requires any sort of warnings before police enforce a valid

   ordinance, the record here does not suffice to show a


                                       10
Case: 4:17-cv-02455-CDP Doc. #: 156 Filed: 05/06/19 Page: 11 of 12 PageID #: 3915



   pattern or practice of constitutional violations that is

   amenable to injunctive relief.           E.g., Perkins v. Hastings,

   915 F.3d 512 (8th Cir. 2019).            Rather, it shows that some

   police officers have used mace against some protesters at

   various times in the past, and that unlawful assemblies

   have been declared and dispersal orders given at various

   times, but without also demonstrating that the use of mace

   or unlawful assembly declarations were always and

   everywhere illegal, under the same or similar

   circumstances.      In any event, the evidence likewise shows

   the adequacy of available remedies at law. Plaintiffs have

   yet to cite a single case supporting the sort of injunctive

   relief that they demand here.1

          In sum, the plaintiffs seek to have the Court maintain

   a levee against a hypothetical future flood, but the Court

   is not the right contractor.         The federal courts are not in

   the business of rendering advisory opinions on how the

   police should proceed in enforcing valid laws.             As Justice
   1
     Plaintiffs allude to the City's Rule 30(b)(6) deposition testimony--in
   response to argumentative questions calling for conclusions of law--to
   suggest that judicial intervention is necessary to forestall "vague"
   dispersal orders. As noted above, "disperse" is a term of common
   understanding and the sort of precision that plaintiffs demand is not
   constitutionally required. Further, plaintiffs advert to the
   deposition testimony on the issues of use of mace and quibble over the
   definitions of "active" and "passive" resistance; but the testimony
   makes clear that whether and when to use mace are questions that depend
   on the circumstances confronting an officer at the time. None of this
   evidence shows standing; on the contrary, it shows that plaintiffs want
   what the plaintiffs wanted in Lyons and Rizzo. Concurrently herewith,
   the City files the corrected and supplemented 30(b)(6) deposition for
   the sake of completeness of the record. Exhibits B and B-1.


                                       11
Case: 4:17-cv-02455-CDP Doc. #: 156 Filed: 05/06/19 Page: 12 of 12 PageID #: 3916



   Scalia trenchantly put it in Steel Co., "Suits that promise

   no concrete benefit to the plaintiff, and that are brought

   to have us 'determine questions of law in thesi,' . . . are

   most often inspired by the psychological smart of perceived

   official injustice, or by the government-policy preferences

   of political activists."        523 U.S. at 103 n. 5.       The

   preliminary injunction herein should be dissolved and this

   action dismissed.

                                        Respectfully submitted,

                                        JULIAN L. BUSH
                                        CITY COUNSELOR

                                        /s/ Robert H. Dierker
                                        Robert H. Dierker 23671MO
                                        Associate City Counselor
                                        dierkerr@stlouis-mo.gov
                                        Abby Duncan 67766MO
                                        Assistant City Counselor
                                        Megan Bruyns 69987MO
                                        Assistant City Counselor
                                        Amy Raimondo 71291MO
                                        Assistant City Counselor
                                        1200 Market St.
                                        City Hall, Rm 314
                                        St. Louis, MO 63103
                                        314-622-3361
                                        Fax 314-622-4956




                                       12
